Citation Nr: 0914551	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  03-15 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran had active military service from August 1970 to 
June 1972, and from June 1981 to August 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from a January 2009 Order of the United States 
Court of Appeals for Veterans Claims (Court).  

Prior to that, this matter originally came before the Board 
of Veterans' Appeals (Board) on appeal from a September 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  In that 
decision the RO granted service connection for 
gastroesophageal reflux disease, and assigned that disability 
an initial disability rating of 10 percent, effective 
September 1, 1999.

The Veteran appealed to the Board from that decision as to 
the assigned rating.  Then in a January 2008 decision, the 
Board denied the appeal.  

The Veteran then appealed to the Court, which in the January 
2009 Order, granted a December 2008 joint motion by the 
appellant and Secretary of VA (the parties).  In granting the 
joint motion, the Court ordered the matter be remanded to the 
Board for compliance with the instructions in the joint 
motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to an initial disability 
rating in excess of 10 percent for gastroesophageal reflux 
disease.  For the following reasons further development is 
necessary prior to adjudicating the claim.

In January 2009 the Court issued an order granting a joint 
motion of the parties.  Pursuant to the joint motion, the 
Court vacated the January 2008 Board decision and remanded 
the case to the Board for compliance with the instructions in 
the joint motion.   

In the joint motion, the parties agreed that in evaluating 
the disability rating for the veteran's gastroesophageal 
reflux disease, the Board did not consider potentially 
applicable diagnostic code criteria other than that 
associated with 38 C.F.R. § 4.114, Diagnostic Code 7346.  The 
parties agreed that a remand was necessary in order for the 
Board to consider all potentially applicable diagnostic codes 
in evaluating the appellant's gastroesophageal reflux 
disease.

Before that, however, a remand to the RO via the AMC is 
necessary in order to arrange for an examination to assist 
the Board in ascertaining the severity of the appellant's 
gastroesophageal reflux disease.  The existing medical record 
information on file is inadequate for evaluation of the 
severity of the appellant's gastroesophageal reflux disease 
under alternative diagnostic criteria.  

Also, the last VA examination for purposes of addressing this 
matter was in April 2000, nine years ago.  The report of that 
examination shows that the examiner concluded that the 
Veteran had gastroesophageal reflux disease, and there was a 
possibility of Barrett's Esophagus.  A treatment note later 
in May 2000 contains an impression of gastroesophageal reflux 
disease with a history of erosive gastritis.  In August 2000 
the Veteran reported complaints of increased reflux 
associated with the disease.  The last medical evidence of 
record material to the claim appears to be from 2004.

The possibility of Barrett's Esophagus (if part of the 
service-connected disability) should be medically evaluated, 
because the presence of that condition would constitute a 
peptic ulcer of the lower esophagus with other 
symptomatology, which, compared to just gastroesophageal 
reflux disease, would by all definitions represent a rather 
significant level of disability.  See Dorland's Illustrated 
Medical Dictionary 540, 1848 (31st ed. 2007).  As well, any 
finding of erosive gastritis associated with the 
gastroesophageal reflux disease would also suggest a 
significant level of disability.  Id. at 774.  In turn, 
associated findings would be necessary for the RO or Board to 
evaluate the disability under all potentially applicable 
diagnostic codes in evaluating the appellant's 
gastroesophageal reflux disease.  
     
For all of these reasons, a contemporaneous and thorough VA 
examination-which takes into account any additional records 
of medical treatment since the April 2000 VA examination, 
including any obtained via this remand-would certainly 
assist the Board in clarifying the severity of the veteran's 
gastroesophageal reflux disease. See Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  Based on the foregoing, the veteran is 
entitled to a new VA examination by an appropriate 
specialist. Id.; Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

In brief, the fulfillment of the VA's statutory duty to 
assist the appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

In sum, after obtaining any additional records, the RO/AMC 
should arrange for VA digestive system/gastroenterology 
examination by a specialist to determine the nature and 
severity of the veteran's service-connected gastroesophageal 
reflux disease.  

Thereafter, the RO should reevaluate the Veteran's claim in 
compliance with the instructions in the joint motion ordered 
by the Court.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any relevant and outstanding private 
and/or VA medical records of treatment for 
the veteran's gastroesophageal reflux 
disease, to specifically include any such 
records not on file and dated since the 
most recent VA examination in May 2000.

2.  After obtaining any requested records, 
schedule the veteran for a VA examination 
by appropriate medical specialist 
(digestive system/gastroenterology) to 
determine the severity of the veteran's 
symptomatology due to his gastroesophageal 
reflux disease. 

The claims folder must be made available 
to the examiner for review.  The examiner 
should obtain from the veteran a history 
of symptoms and treatment for his gastro-
esophageal reflux disease for the period 
since discharge from service in 1999.  The 
examiner should review the claims folder 
in conjunction with the examination, and 
this fact should be indicated in the 
examination report.  The examination 
report should include a summary of the 
relevant history.  

The examiner should perform all 
studies/diagnostic testing deemed 
appropriate.  This should include any 
testing necessary to evaluate for any 
implicated conditions of the 
gastroesophageal region such as gastritis 
and Barrett's Esophagus, such as by 
endoscopy and biopsy if deemed necessary 
and the Veteran agrees and permits.

Set forth all relevant findings in detail 
in the examination report.  If the 
examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

In the report the examiner is to provide a 
detailed review of the veteran's current 
gastroesophageal complaints; as well as 
findings as to the nature and extent of 
the service-connected gastro-esophageal 
reflux disease and any resultant 
condition. 

The examiner should describe the nature 
and extent of any manifestations or 
conditions resulting from the service-
connected disability, such as any related 
erosive gastritis and/or Barrett's 
Esophagus.  The examiner should provide a 
complete rationale for any opinion offered 
in the examination report as to the nature 
and extent of severity of the veteran's 
overall disability.

In addition, the examiner should 
specifically comment on the presence of 
any symptoms listed in the following 
sections; and comment on whether the 
service-connected disability includes or 
results in symptomatology consistent with 
or analogous to any of the following sets 
of symptomatologies: 

(a)  stricture of the esophagus, and if 
so, opine as to whether this is: moderate; 
or, severe, permitting liquids only, and 
if so whether there is marked impairment 
of general health.

(b)  spasm of the esophagus, and if so, if 
this is not amenable to dilation, then 
describe the degree of obstruction 
(stricture) as ranked above. 

(c)  gastric ulcer, and if so, opined as 
to whether this is: 

(i) mild, with recurring symptoms 
once or twice yearly; 

(ii) moderate, with recurring 
episodes of severe symptoms two or 
three times a year averaging 10 days 
in duration, or with continuous 
moderate manifestations; 

(iii) moderately severe, with less 
than severe symptoms but with 
impairment of health manifested by 
anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 
days or more in duration at least 
four or more times a year; or 

(iv) severe, with pain only partially 
relieved by standard ulcer therapy, 
periodic vomiting, recurrent 
hematemesis or melena, with 
manifestations of anemia and weight 
loss productive of definite 
impairment of health.

(d)  hypertrophic gastritis (identified by 
gastroscope), and if so, opine as to 
whether this is chronic, with: 
(i) small nodular lesions, and 
symptoms; 
(ii) multiple small eroded or ulcerated 
areas; or 
(iii) severe hemorrhages, or large 
ulcerated or eroded areas.

(e) atrophic gastritis, and if so, 
describe the nature and extent of any 
involved conditions including pernicious 
anemia. 

(f) hiatal hernia, and if so, opine as to 
whether this is with: 

(i)  two or more of the symptoms of 
dysphagia, pyrosis, and 
regurgitation, accompanied by 
substernal or arm or shoulder pain, 
productive of considerable impairment 
of health;

(ii)  persistently recurrent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, 
accompanied by substernal or arm or 
shoulder pain, productive of 
considerable impairment of health; or

(iii) symptoms of pain, vomiting, 
material weight loss and hematemesis 
or melena with moderate anemia; or 
other symptom combinations productive 
of severe impairment of health.

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim on appeal.  

In doing so the RO must comply with all 
mandates of the parties' joint motion as 
adopted by the January 2005 Court Order, 
which includes to evaluate the appellant's 
gastroesophageal reflux disease disability 
under all potentially applicable 
diagnostic codes, to specifically include 
(but not limited to) 38 C.F.R. § 4.114, 
Diagnostic Code 7304, 7307, and 7346; and 
any other digestive system diagnostic code 
criteria potentially applicable.  See 
38 C.F.R. § 4.114.

If the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




